Title: General Orders, 25 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Friday April 25th 1783
                            Parole Providence.
                            Countersigns Portsmouth Hartford.
                        
                        For the day tomorrow Major Genl Heath
                        B.Q.M. Hampshire Brid.
                        The Jersey Battalion gives the Guards & the Jersey regt the Fatigues tomorrow.
                        Each Brigade in this Cantonment is to deliver at the Newbuilding tomorrow 12 o’clock, one piece of well hewn
                            Timber thirty feet long—& 7 inches square.
                    